DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 16-24, in the reply filed on November 30, 2021 is acknowledged.  The traversal is on the ground(s) that the Examiner’s allegation that the claims of Groups I and II do not share a special technical feature is incorrect.  Applicant defines the special technical feature as “a wick comprising a fibrous sheet material, the fibrous sheet material comprising a fabric woven of fibers”.  This is not found persuasive because a wick comprising a fibrous sheet material, the fibrous sheet material comprising a fabric woven of fibers cannot be considered to be a special technical feature, in view of at least Harenbrock (US 2015/0270561) (see the abstract and paragraphs [0027] and [0028]).  Furthermore, as stated in the Restriction Requirement mailed September 30, 2021, the wick of independent claim 25 requires the fibrous sheet to have a first plurality of fibers each being of greater thickness than a second plurality of fibers, which is not required by the fibrous sheet material of woven fibers of independent claim 16.
The requirement is still deemed proper and is therefore made FINAL.
Claims 25-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on November 30, 2021.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 5200, as mentioned at least in paragraphs [0189]-[0192], [0194], [0197], and [0198].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Applicant should also note that the instant application includes two sheets of drawings labeled 10/17.  Apparently, applicant should submit a complete replacement set of drawings, labeled as “Replacement Sheet(s)”, without including the second sheet 
INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16, 17, 23, and 24 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by WO 2015/135040 A1.
WO 2015/135040 A1 (Abstract; Figs. 1A, 8, 9A; paragraphs [0017], [0038], [0042]-[0044], [0046], [0057], [0250], [0284]-[0285], [0298]-[0299], [0317], [0319]) discloses a humidifier for use with a respiratory pressure therapy (RPT) device, the humidifier being configured to increase the absolute humidity of the pressurized flow of air relative to the absolute humidity of the ambient air.  The humidifier includes a reservoir (5110) to hold a first volume of liquid, a humidifier chamber within an outer housing (5202) including a wick configured to retain a second volume of liquid (see paragraph [0046].  The humidifier chamber has an inlet (5002) and an outlet (5004) configured to direct the pressurized, humidified flow of air out of the humidifier chamber.  The humidifier also includes a heating element (5220) configured to heat the wick to vaporize the second volume of liquid to add absolute humidity to the pressurized flow of air.  The humidifier wick may be tubular in shape (see paragraph [0319], and may have at least two layers, which may be in the form of woven or knitted different types of fibers, such as hydrophilic fibers and cellulose fibers, the fibers thus differing in at least 
It is noted that paragraph [0205] of the instant specification states that the inventive wick is that as disclosed within applied reference WO 2015/135040 A1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/135040 A1, taken together with the admitted prior art.
WO 2015/135040 A1 (Abstract; Figs. 1A, 8, 9A; paragraphs [0017], [0038], [0042]-[0044], [0046], [0057], [0250], [0284]-[0285], [0298]-[0299], [0317], [0319]) substantially discloses applicant’s invention as recited by instant claims 21 and 22, .
Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/135040 A1 taken together with Yao et al.
WO 2015/135040 A1 (Abstract; Figs. 1A, 8, 9A; paragraphs [0017], [0038], [0042]-[0044], [0046], [0057], [0250], [0284]-[0285], [0298]-[0299], [0317], [0319]) as applied above substantially discloses applicant’s invention as recited by instant claims 18 and 20, except for the fibrous sheet including a first layer of first fibers having a greater fiber thickness than a second layer of second fibers.
Yao et al (Fig. 4A; paragraphs [0034], [0042]-[0044]) teach that the wicking rate of a wicking element including layers of fibers having differing thicknesses of the fibers in particular layers (see Fig. 4A) can be controlled by the selection of specific types and sizes of the fibers within the given layers of the wicking element.  It would have been obvious for an artisan at the time of the filing of the application, to design the wicking element of WO 2015/135040 A1 to have different fiber thicknesses in given layers of the woven fabric wicking element, in view of Yao et al, such that the wicking rate could be .
Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S BUSHEY whose telephone number is (571)272-1153. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/C.S.B/2-26-22
						/CHARLES S BUSHEY/                                                                 Primary Examiner, Art Unit 1776